DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9-12, 14 & 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. WO 2019/087919 A1, from IDS); for English translation, see US 2020/0241286 A1).
Regarding claim 1, Ishida discloses a microelectromechanical systems (MEMS) scanning device, comprising: a scanning mirror (Fig. 4: 111 – reflection surface); a torsional beam flexure (Fig. 4: 121-122 – connection parts) that mechanically suspends the scanning mirror from a frame structure (Fig. 4: 910 - frame), wherein the torsional beam flexure includes a first region having a first average width relative to a rotational axis (Fig. 4: 121– connection part; alternatively, connection part 121 in combination with transmission parts 131-133) and a second region having a second average width, that is greater than the first average width, relative to the rotational axis (Fig. 4: 122 – connection part) (see Fig. 4; alternatively, average width of connection part 121 & transmission parts 131-132 is seen to be less than that of connection part 122); a strain sensor (Fig. 4: 171 - monitor element) that generates a feedback signal that is indicative of mechanical strain at a strain sensitive electrical circuit (para [0075]: “Detection circuit 901 generates a differential signal based on... a signal that is obtained through the differential detection of the output signals from two monitor elements 171 and 172”), wherein the strain sensitive electrical circuit is disposed relatively closer to the first region of the torsional beam flexure than the second region of the torsional beam flexure (see Figs. 1 & 4: monitor elements 171 & 172 are located closer to connection part 121 than to connection part 122; to the extent they are part of a circuit including detection circuit 901, this limitation is seen to be met); and an actuator (Fig. 4: 185 – piezoelectric element) that, upon activation by a drive signal, causes a rotation of the scanning mirror about the rotational axis (para [0076]), wherein particular degrees of the rotation correspond to relatively higher mechanical strains being induced into the first region of the torsional beam flexure as compared to the second region of the torsional beam flexure (see para [0019]: “reflector 110 may be preferably thicker than connection part 121 and transmission part 131, thereby preferably reducing strains on the surface of reflector 110”) (implying the greater thickness of reflector 110 causes it to experience reduced strain; accordingly, connection part 122 should experience less strain than connection part 121 due to its greater thickness) (see also para [0074]: monitoring of strain indicates the rotational state of reflector 110).
Regarding claim 5, Ishida discloses the torsional beam flexure includes a flexible lever arm (Fig. 4: 141 – vibrator part) that extends, from the second region and transverse in relation to the rotational axis, to the actuator (see Fig. 4), and wherein the flexible lever arm converts a force applied by the actuator into a moment that causes the rotation of the scanning mirror about the rotational axis (para [0078]).  
Regarding claim 6, Ishida discloses the flexible lever arm that extends from the second region to the actuator includes an omega region that extends at least partially longitudinal in relation to the rotational axis (see Fig. 4: because vibrator part 141 has a thickness in a Y/longitudinal direction, vibrator part 141 is seen to be an omega region extending at least partially in the Y/longitudinal direction).  
Regarding claim 9, Ishida discloses the strain sensitive electrical circuit is disposed within the first region of the torsional beam flexure (see Fig. 4: if connection part 121 & transmission parts 131-132 are considered to be a first region, this limitation is met by the presence of monitor elements 171-172).  
Regarding claim 10, Ishida discloses a scanning device, comprising: a torsional beam flexure that mechanically suspends a scanning mirror (Fig. 4: 111 – reflection surface) from a frame structure (Fig. 4: 910 – frame), wherein the torsional beam flexure includes a first region (Fig. 4: 121 – connection part) and a second region (Fig. 4: transmission parts 131-132, connection part 122, and the portion of connection portion 1149 therebetween) that are each disposed between the frame structure and the scanning mirror (see Fig. 4), and wherein the second region includes a void that is formed between a first beam element (Fig. 1: 131 -transmission part) that extends longitudinal in relation to a rotational axis of the scanning mirror (see Fig. 4: has a longitudinal component) and a second beam element (Fig. 4: 132 – transmission part) that extends longitudinal in relation to the rotational axis (see Fig. 4: has a longitudinal component); a first actuator (Fig. 4: 185 – piezoelectric element) positioned on a first side of the rotational axis and coupled to a first lever arm that extends transverse from the second region (Fig. 4: 141 – vibrator part), of the torsional beam flexure, that includes the void (see Fig. 4: extending from the second region, the second region including the void); a second actuator (Fig. 4: 186 – piezoelectric element) positioned on a second side of the rotational axis and coupled to a second lever arm that extends transverse from the second region (Fig. 4: 142 – vibrator part), of the torsional beam flexure, that includes the void (see Fig. 4: extending from the second region, the second region including the void); and a strain sensor (Fig. 4: 171 - monitor element) that generates a feedback signal that is indicative of mechanical strain at a strain sensitive electrical circuit (para [0075]: “Detection circuit 901 generates a differential signal based on... a signal that is obtained through the differential detection of the output signals from two monitor elements 171 and 172”), wherein the strain sensitive electrical circuit is disposed relatively closer to the frame structure than a void apex of the void (see Fig. 4: the distance between monitor elements 171-172 and frame 910 is less than the distance between  the apex of the opening between transmission elements 131-132 and frame 910).
	Regarding claim 11, Ishida discloses the first region has a first average width in relation to the rotational axis and the second region has a second average width in relation to the rotational axis, and wherein the first width is less than the second width (see Fig. 4).  
	Regarding claim 12, Ishida discloses an inner profile of the void, that is formed between the first beam element and the second beam element, has a third average width in relation to the rotational axis, and wherein the third average width is greater than the first average width (see Fig. 4).  
	Regarding claim 14, Ishida discloses the first lever arm and the second lever arm extend from a portion of the second region that is closer to a void base than to a void apex (see Fig. 4).  
	Regarding claim 16, Ishida discloses activation of the first actuator (Fig. 4: 185 – piezoelectric element) and second actuator (Fig. 4: 186 – piezoelectric element) causes a rotation of the scanning mirror about the rotational axis (see paras [0075]-[0076]), and wherein particular degrees of the rotation correspond to relatively higher mechanical strains being induced into the first region of the torsional beam flexure as compared to the second region of the torsional beam flexure that includes the void (see para [0019]: “reflector 110 may be preferably thicker than connection part 121 and transmission part 131, thereby preferably reducing strains on the surface of reflector 110”) (implying the greater thickness of reflector 110 causes it to experience reduced strain; accordingly, the second region, consisting of transmission parts 131-132, connection part 122, and the portion of connection portion 1149 therebetween, should experience less strain than connection part 121 due to its greater thickness) (see also para [0074]: monitoring of strain indicates the rotational state of reflector 110).
	Regarding claim 17, Ishida discloses a torsional beam flexure for suspending a scanning mirror (Fig. 4: 111 – reflection surface) from a frame structure (Fig. 4: 910 – frame), the torsional beam flexure comprising: a first region having a first average width in relation to a rotational axis of the scanning mirror (Fig. 4: 121 – connection part); a second region having a second average width, in relation to the rotational axis, that is greater than the first average width (Fig. 4: 131, 132, 122 – transmission parts & connection part), the second region including a pair of beam element (Fig. 4: 131 & 132 – transmission parts) that form a void having a void apex and a void base (Fig. 4: 101S1 – opening); and at least two lever arms that extend transverse from a portion of the second region that is relatively closer to the void base than to the void apex (Fig. 1: 141 & 142 – vibrator parts), at least two lever arms convert forces applied by at least two actuators (Fig. 1: 185 & 186 – piezoelectric elements) into moments that causes a rotation of the scanning mirror about the rotational axis (see Fig. 4 & para [0078]).  
	Regarding claim 18, Ishida discloses the void has a third average width that is greater than the first average width (see Fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al.
Regarding claims 8, 13 & 19, Ishida neither teaches nor suggests the first average width is less than fifty microns, and wherein the second average width is at least three times greater than the first average width (claim 8); the second average width of the second region is at least three times greater than the first average width of the first region (claim 13); or the second average width is at least two times greater than the first average width (claim 19). 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the dimensions of the first and second regions accordingly includes ensuring the efficient transmission of movement from the actuator towards the scanning mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS scanning device/scanning device/torsional beam flexure of Ishida accordingly, in order to ensure efficient transmission of movement from the actuator towards the scanning mirror.
Allowable Subject Matter
Claims 2-4, 7, 15 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 2 is allowable for at least the reason “the second region of the torsional beam flexure includes a first beam element that extends longitudinal in relation to the rotational axis and a second beam element that extends longitudinal in relation to the rotational axis, and wherein the first beam element is physically separated from the second beam element to form a void therebetween” as set forth in the claimed combination.
Claims 3-4 are allowable due to their dependence on claim 2.
Claim 7 is allowable for at least the reason “the flexible lever arm extends from a portion of the second region that is relatively closer to a void base, of a void that is formed between at least two beam elements of the second region, than to a void apex of the void” as set forth in the claimed combination.
Claim 15 is allowable for at least the reason “wherein the strain sensitive electrical circuit is a bridge circuit that is disposed within the first region of the torsional beam flexure, and wherein the bridge circuit is relatively closer to a void apex than to a void base” as set forth in the claimed combination.
Claim 20 is allowable for at least the reason “a strain sensitive electrical circuit disposed within the first region” as set forth in the claimed combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerson (US 2015/0241196 A1) discloses strain-based sensing of mirror position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872